 Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 1 of 16 PageID 1




                        THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


IRMA PERDOMO,

       Plaintiff,

vs.                                                          Case No.

TK ELEVATOR CORPORATION
/aka/ THYSSEN ELEVATOR
COMPANY /aka/ THYSSENKRUPP
ELEVATOR CORPORATION,

       Defendant.

_____________________________________/


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, IRMA PERDOMO (“Perdomo” or “Plaintiff”), by and through her undersigned

attorneys, states as follows in her Complaint against TK ELEVATOR CORPORATION /aka/

THYSSEN ELEVATOR COMPANY /aka/ THYSSENKRUPP ELEVATOR CORPORATION,

(“TKE” or “Defendant”), and in support thereof states as follows:


                                       INTRODUCTION

       1.      This is an action to secure relief, legal, equitable, injunctive, and punitive, based

upon TKE’s discriminatory employment practices with respect to compensation of its female

manager, in violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights

Act of 1991 and the Lilly Ledbetter Fair Pay Act of 2009 (“Fair Pay Act”), 42 U.S.C. §§ 2000e, et

seq. (“Title VII”); the Equal Pay Act, 29 U.S.C. § 206(d) (“EPA”).




                                           Page 1 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 2 of 16 PageID 2




       2.      In violation of Title VII and the EPA, TKE discriminated against Perdomo during

her employment with TKE because of Perdomo’s gender. Along with being disparately underpaid

and shut out of company leadership, Perdomo was retaliated against and terminated for

complaining about gender inequities at TKE.

       4.      Perdomo was paid less than both her predecessor and similarly-situated male

managers. This pay disparity is the direct result of TKE’s male-dominated leadership. A male-

dominated organizational structure allowed upper management to disfavor Perdomo because she

was a female manager.

       5.      Perdomo requests declaratory and injunctive relief to redress TKE’s discriminatory

employment policies, practices, and procedures. Perdomo further seeks back pay; front pay;

compensatory damages; nominal, liquidated and punitive damages; and attorneys’ fees and costs.


                                           PARTIES

       6.      Perdomo is an individual over eighteen years of age, residing and domiciled in

Pasco County, Florida and is otherwise sui juris. During all relevant times, Perdomo was a female

“employee” as defined by Title VII and the EPA.

       7.      Defendant is a global corporation, providing elevator sales and services, with its

American headquarters registered in Georgia, USA. Defendant has an office located in Tampa,

Florida at 400 North Tampa Street, Suite 1700. Defendant is a foreign corporation authorized to

conduct business and is conducting business in the State of Florida. At all times material hereto,

TKE has been an “employer” as defined by Title VII and the EPA.




                                           Page 2 of 16
 Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 3 of 16 PageID 3




                                 JURISDICTION AND VENUE

       8.      Venue is proper in this Judicial Circuit as all the events arising out of this cause

arose in this Judicial District. Venue of this action is proper pursuant to 28 U.S.C. § 1391(b) and

42 U.S.C. § 2000e-5(f)(3).

       9.      Subject matter jurisdiction is conferred on this Court by 28 U.S.C. §1331, 42 U.S.C.

§ U.S.C. § 2000e-5(f)(3). This Court may exercise supplemental jurisdiction over Perdomo’s

FCRA claims pursuant to 28 U.S.C. §1367(a), as the Plaintiff’s state and federal claims arise out

of a common nucleus of operative fact, as more fully set forth below.


                             ADMINISTRATIVE PROCEEDINGS

       10.     On June 7, 2019, Perdomo filed a Dual Charge of Discrimination against TKE with

the Equal Employment Opportunity Commission (“EEOC”) and Florida Commission on Human

Relations (“FCHR”), charging TKE with discrimination based on gender, a true and accurate copy

of which is attached hereto as Exhibit A and incorporated herein. (EEOC Charge No. 511-2019-

01879).

       11.     With respect to Perdomo’s dual-filed charge, the EEOC issued a Notice of Right to

Sue dated March 1, 2021, a true and accurate copy of which is attached hereto as Exhibit B,

       12.     Perdomo filed this lawsuit on May 13, 2021, within 90 days of the date the Notice

of Rights was received by Perdomo.

       13.     Perdomo timely filed a dual-charge of discrimination with the EEOC and has met

all administrative prerequisites for the bringing of this action.




                                             Page 3 of 16
 Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 4 of 16 PageID 4




                                  FACTUAL ALLEGATIONS

        14.     TKE is truly a global corporation with a prominent presence in practically every

country in the world, where it provides many products and services.

        15.     TKE exalts its successes by emphasizing its global presences in hundreds of

countries; employees in excess of fifty-thousand; thousands of sales and service locations; and

billion-dollar sales figures.

        16.     Along with having its USA corporate headquarters based in Alpharetta, Georgia,

TKE also has over one hundred additional office locations across the USA.

        17.     Prior to moving its corporate headquarters to Georgia, TKE’s corporate

headquarters were based in Tampa, Florida, where Perdomo was employed.

        18.     After Perdomo began working for TKE in January 2014 as a Payroll Specialist, she

was immediately recognized as an exceptional employee and was rapidly promoted within the

company.

        19.     At first, Perdomo was then promoted to Regional Project Manager – Max, in July

2016 to oversee forty corporate branches.

        20.     Subsequently, in September 2017, Perdomo accepted a promotion as Lead Project

Manager – MAX (“Lead Manager”), a salaried position, in part to manage an additional eighty

corporate branches.

        21.     Immediately Perdomo’s duties tripled. The management of one-hundred and

twenty total branches entailed a substantial increase in the preparation and participation of status

meetings. Perdomo’s became responsible for overseeing the performance and installation efforts

of additional employees, and monitored their attendance at meetings. Perdomo also coordinated

the ordering of parts and installation efforts nationwide.



                                            Page 4 of 16
 Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 5 of 16 PageID 5




       22.     TKE’s standard procedure was to post open job positions, along with the salary

range for the open positions. Internal postings reflected a large pay disparity between Perdomo’s

compensation and listed salaries for managerial positions.

       23.     Job postings on internet websites, such as “indeed.com” and “glassdoor.com”

reflected much higher salaries then Perdomo received as Lead Manager.

       24.     TKE did not post the Lead Manager position to allow interested candidates to apply.

       25.     Instead, Perdomo was given the Lead Manager position with the promise of a

corresponding increase in salary.

       26.     While Perdomo continued to perform her new duties as Lead Manager, her pay

increase never materialized.

       27.     At all relevant times, Perdomo’s immediate predecessor, Richard Gibson, a male

manager, received significantly more compensation.

       28.     Perdomo was also paid less than similarly-situated male managers.

       29. The nationwide gender-based pay disparities at TKE reflect a broad pattern of

intentional discrimination that resulted in lower compensation for Perdomo than her predecessor

and also similarly situated male managers.

       30.     Perdomo’s gender-based pay disparity was due to male superiors who paid her less

than her predecessor and similarly-situated male managers. In particular, Perdomo’s immediate

supervisor, Gary Losey (“Losey”) and Losey’s supervisor, Service Vice President Greg Bottoms

(“Bottoms”), decided to pay Perdomo less because of her gender.

       31.     Salaries of Perdomo’s male, managerial colleagues were higher than her salary.

Although Perdomo’s male counterparts performed similar tasks, requiring similar, skill, effort, and

responsibility, and under similar working conditions.



                                             Page 5 of 16
 Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 6 of 16 PageID 6




          32.   A female “Office Manager” for TKE, Maritz Torres, based in Miami, informed

Perdomo that Torres’ compensation was lower than male counterparts.

          33.   Another female “Service Repair Manager”, Courtney Hilery, based in Tampa, also

informed Perdomo that Hilery’s compensation was lower than male counterparts. On multiple

occasions Ramon Rivera, Hilery’s successor confirmed that his salary was higher than Hilery’s

salary.

          34.   Perdomo repeatedly inquired about and opposed her gender-based pay inequities at

TKE and asked her male superiors, and also human resources to address and rectify these issues.

          35.   Soon after her promotion, Perdomo first approached her immediate superior in

August 2017, Losey to give her the salary increase.

          36.   Perdomo repeatedly questioned Losey about her the pay disparity between her and

male predecessor, Richard Gibson.

          37.   Perdomo also expressed the same concerns about her the pay disparity between her

and male predecessor, Richard Gibson, to Human Resources Manager Sandy Crossley

(“Crossley”) after speaking with Losey.

          38.   Perdomo repeatedly complained about the pay disparity to Losey for performing

the same duties and responsibilities as performed by her male predecessor as Lead Manager.

          39.   Perdomo performed similar tasks, as her predecessor, Gibson. These tasks required

similar, skill, effort, and responsibility, and under similar working conditions and were specifically

listed on the Job Description for the Lead Manager. (See Exhibit C).

          40.   In particular, Perdomo complained to Losey about her compensation in December

2018, and then again in March 2018.




                                             Page 6 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 7 of 16 PageID 7




       41.     In April 2018, Losey updated Perdomo’s job title to reflect her job duties, but her

compensation did not increase.

       42.     Subsequently, in August 2018 Losey formally wrote-up Perdomo for a work

performance issue in retaliation when Perdomo again complained to Losey about her pay disparity.

       43.     After disputing the write-up with human resources, Perdomo successfully had the

write-up rescinded (and was subsequently awarded her annual merit increase).            However,

Perdomo’s disparity in pay remained unaddressed.

       44.     Perdomo continued to industriously and competently perform her duties and was

reassured by Losey, in a signed letter executed by both individuals, that she would be part of the

relocation to the new Georgia headquarters. However, the letter was nothing more than a ruse to

silence Perdomo’s complaints.


             OTHER INCIDENTS OF RETALIATION AGAINST PERDOMO

       45.     While Bottoms and Perdomo had their offices in close vicinity on the same floor,

Bottoms would avoid interaction with Perdomo. On a particular occasion, while walking out of a

restroom, Bottoms noticed Perdomo, and turned and walked back into the restroom.

       46.     Perdomo duties required collaboration with Bottoms but his hostility hindered

Perdomo from completing her tasks effectively.

       47.     Bottoms and Losey were both dismissive and condescending regarding Perdomo’s

inquiries about her continued role as lead manager with future TKE projects.

       48.     Bottoms and Losey then excluded Perdomo from a Max presentation meeting

attended by other staff members.




                                           Page 7 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 8 of 16 PageID 8




       49.     In December 2018 Perdomo was initially excluded from traveling to Atlanta for a

meeting for all project managers. Only after Perdomo inadvertently became aware of the meeting

from another attendee, did Bottoms and Losey allow Perdomo to attend the Atlanta meeting.

       50.     Nevertheless, Perdomo remained persistent about articulating her complaints

regarding the gender-based pay disparity to male management to no avail, and also to TKE’s

human resources representatives.

       51.     Under the direction of TKE male leadership, Isaac Pena, a branch manager in

Tampa, Florida, approached Perdomo to quit her managerial position and become an administrator

in an attempt to remove her from her current position.

       52.     While Perdomo’s never received a salary increase, she was instead terminated on

January 23, 2019.

       53.     On January 23, 2019, Perdomo participated in a telephone conference with Vice

President of Services, Terry Story (“Story”), along with a human resource representative, where

she was informed of her termination.

       54.     TKE’s advanced a pretextual reason to Perdomo’s termination in that Perdomo’s

position was eliminated but the project remained incomplete. Over one-third of the project tasks

and duties that were assigned to Perdomo to oversee were yet to be completed.




                                           Page 8 of 16
 Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 9 of 16 PageID 9




                                             COUNT I

                                   PAY DISCRIMINATION
                                  VIOLATION OF TITLE VII
                                   42 U.S.C. §§ 2000e, et seq.

        55.     Perdomo re-alleges and incorporates by reference paragraphs 1 through 54 as

though fully set forth herein.

        56.     Defendant TKE, an employer of Perdomo within the meaning of Title VII, has

discriminated against Perdomo by treating her differently from, and less preferably than, similarly

situated males, including her male predecessor, by subjecting her to discriminatory pay in violation

of Title VII.

        57.     Along with discriminatory disparate treatment of Perdomo, Defendant’s policies,

practices, and procedures have produced a disparate impact on Perdomo with respect to her terms

and conditions of employment.

        58.     Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless,

and conducted in callous disregard of the rights of Perdomo, entitling Perdomo to punitive

damages.

        59.     By reason of the continuous nature of Defendant’s discriminatory conduct

regarding compensation, which persisted throughout Perdomo’s employment, Perdomo is entitled

to the application of the continuing violations doctrine to all violations alleged herein.

        WHEREFORE, Perdomo respectfully requests that the Court enter judgment in her favor

and award her the following relief:

        A.      An Order declaring that TKE violated her civil rights under Title VII;

        B.      Back pay, front pay, and other benefits lost as a result of Perdomo unlawfully being

discriminated against;



                                             Page 9 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 10 of 16 PageID 10




       C.     Compensatory and punitive damages in an amount to be determined at trial to

compensate her for the emotional pain, embarrassment, humiliation, mental anguish,

inconvenience, career loss, loss of professional reputation, loss of enjoyment of life, and

detrimental impact on her health caused by TKE’s unlawful actions;

       D.     The attorneys’ fees and costs incurred by her; and

       E.     Such other legal, injunctive, and equitable relief as may be just and appropriate for

violations of Title VII, including an award of punitive damages, and injunctive relief requiring

Defendant to create new policies and procedures to address gender-based discrimination.


                                          COUNT II

                                      RETALIATION
                                VIOLATION OF TITLE VII
                       42 U.S.C. § 2000e-3(a), 42 U.S.C. § 2000e-5(f)(3)

       60.    Perdomo re-alleges and incorporates by reference paragraphs 1 through 54 as

   though fully set forth herein.

       61.    Perdomo engaged in protected activity that included, but is not limited to,

complaining to TKE about gender discrimination in compensation.

       62.    Perdomo openly opposed gender-based pay inequities at TKE, and on numerous

occasions complained to her male superiors, Losey and Bottoms, and also human resources to

address and rectify the pay disparity between her and her male predecessor, Richard Gibson

       63.    TKE terminated Perdomo’s employment in retaliation for her discrimination

complaints.

       64.    TKE also retaliated against Perdomo by, inter alia: undermining her work

performance; demonstrating indifference to her contributions; and denying her the ability to

participate in management meetings. TKE further retaliated against Perdomo by facilitating and

                                          Page 10 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 11 of 16 PageID 11




maintaining an environment in which male leadership engaged in acts intended to humiliate and

demean her. These adverse employment actions materially and adversely changed Campbell’s

overall terms and conditions of employment.

        65.     TKE’s retaliatory acts against Perdomo were a direct and proximate result of her

protected activities.

        66.     A reasonable employee would find TKE’s retaliatory acts materially adverse and

such acts would dissuade a reasonable person from making or supporting a charge of

discrimination.

        67.     Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless,

and conducted in callous disregard to Perdomo’s rights, entitling her to punitive damages.

        WHEREFORE, Perdomo respectfully requests that the Court enter judgment in her favor

and award her the following relief:

        A.      An Order declaring that TKE violated her civil rights under Title VII;

        B.      Back pay, front pay, and other benefits lost as a result of her unlawfully being

discriminated against;

        C.      Compensatory and punitive damages in an amount to be determined at trial

to compensate her for the emotional pain, embarrassment, humiliation, mental anguish,

inconvenience, career loss, loss of professional reputation, loss of enjoyment of life, and

detrimental impact on her health caused by AAA’s unlawful actions;

        D.      The attorneys’ fees and costs incurred by her; and

        E.      Such other legal, injunctive, and equitable relief as may be just and appropriate for

violations of Title VII, including an award of punitive damages, and injunctive relief requiring

Defendant to create new policies and procedures to address gender-based discrimination.



                                            Page 11 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 12 of 16 PageID 12




                                           COUNT III

                                 WRONGFUL TERMINATION
                                  VIOLATION OF TITLE VII

       68.     Perdomo re-alleges and incorporates by reference paragraphs 1 through 54 as

though fully set forth herein.

       69.     TKE wrongfully terminated Perdomo’s employment because of her gender and in

retaliation for her discrimination complaints.

       70.     TKE’s wrongful termination of Perdomo was a direct, proximate, and pretextual

result of gender discrimination and her protected activities.

       71.     TKE’s conduct has been intentional, deliberate, willful, malicious, reckless, and

conducted in callous disregard to Perdomo’s rights, entitling her to punitive damages.

       WHEREFORE, Perdomo respectfully requests that the Court enter judgment in her favor

and award her the following relief:

       A.      An Order declaring that TKE violated her civil rights under Title VII;

       B.      All statutory and equitable damages, including lost wages in the form of back pay,

front pay, other benefits and compensation, as well as harm in the form of humiliation,

embarrassment, emotional and physical distress, and mental anguish, plus interest thereon;

       C.      All statutory, legal, and equitable remedies available for Title VII, including an

award of punitive damages;

       D.      The attorneys’ fees and costs incurred by her under 42 U.S.C. § 2000-e-5(k); and

       E.      Such other legal, injunctive, and equitable relief as may be just and appropriate for

violations of Title VII, including an award of punitive damages, and injunctive relief requiring

Defendant to create new policies and procedures to address gender-based discrimination.




                                           Page 12 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 13 of 16 PageID 13




                                            COUNT IV

                                      RETALIATION
                VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938,
                      AS AMENDED BY THE EQUAL PAY OF 1963,
                          29 U.S.C. § 215(a)(3); 29 U.S.C. § 216(b)

          72.    Perdomo re-alleges and incorporates by reference paragraphs 1 through 54 as

though fully set forth herein.

          73.    Perdomo engaged in protected activity under the Equal Pay Act by complaining to

TKE about gender discrimination in compensation to address and rectify the pay disparity between

her and her male predecessor, Richard Gibson.

          74.    Because of these complaints, TKE discriminated against Perdomo by undermining

her work performance; demonstrating indifference to her contributions; and denying her the ability

to participate in management meetings in violation of 29 U.S.C. § 215(a)(3). TKE further

discriminated against Campbell by facilitating and tolerating an environment where she was

targeted for harassment and humiliation by TKE leadership.

          75.    Furthermore, TKE terminated Perdomo in violation of 29 U.S.C. § 215(a)(3).

          76.    TKE’s willfully violated the Equal Pay Act by intentionally paying Perdomo less

than her predecessor and other similarly-situated men.

          WHEREFORE, Perdomo respectfully requests that the Court enter judgment in her favor

   and award her the following relief:

          A.     An Order declaring that TKE violated her rights under the Equal Pay Act;

          B.     Back pay, liquidated damages, reinstatement, and other relief under 29 U.S.C. §

216(b);

          C.     The attorneys’ fees and costs incurred by her under 29 U.S.C. §216(b); and




                                            Page 13 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 14 of 16 PageID 14




       E.      Such other legal, injunctive, and equitable relief as may be just and appropriate,

including injunctive relief requiring Defendant to create new policies and procedures to address

gender-based pay discrimination.


                                             COUNT V

             VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938
                 AS AMENDED BY THE EQUAL PAY ACT OF 1963,
                       29 U.S.C. § 206(d); 29 U.S.C. § 216(b)

       77.     Perdomo re-alleges and incorporates by reference paragraphs 1 through 54 as

though fully set forth herein.

       78.     Defendant TKE has discriminated against Perdomo within the meaning of the Equal

Pay Act of 1963 in violation of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 206, et seq.,

as amended by the EPA, by providing her with lower pay than her male predecessor and other

similarly situated male colleagues on the basis of her gender even though Plaintiff performed

similar duties requiring the same skill, effort, and responsibility as their male counterparts.

       79.     Defendant discriminated against Perdomo by subjecting her to discriminatory pay

in violation of the Equal Pay Act.

       80.     The differential in pay between Perdomo, her male predecessor, and other male

managers was not due to seniority, merit, quantity or quality of production, or a factor other than

sex, but was due to gender.

       81.     Defendant caused, attempted to cause, contributed to or caused the continuation of

pay discrimination based on gender, in violation of the EPA.

       82.     The foregoing conduct constitutes a willful violation of the EPA within the meaning

of 29 U.S.C. § 255(a). Because Defendant has willfully violated the EPA, a three-year statute of

limitations applies to such violations, pursuant to 29 U.S.C. § 255.

                                            Page 14 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 15 of 16 PageID 15




        83.     As a result of Defendant’s conduct as alleged in this Complaint, Perdomo has

suffered and continue to suffer harm, including but not limited to: lost earnings, lost benefits and

other financial loss, as well as humiliation, embarrassment, emotional and physical distress, and

mental anguish.

        WHEREFORE, Perdomo respectfully requests that the Court enter judgment in her favor

and award her the following relief:

        A.      An Order declaring that TKE violated her rights under the Equal Pay Act;

Under 29 U.S.C. § 216(b),

        B.      Perdomo is entitled to reinstatement, back pay, liquidated damages, and other

statutory and equitable relief;

        C.      Attorneys’ fees under 29 U.S.C. § 216(b); and

        D.      Such other legal, injunctive, and equitable relief as may be just and appropriate,

including injunctive relief requiring Defendant to create new policies and procedures to address

gender-based pay discrimination.


                                  DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Perdomo demands

a trial by jury in this action.

Dated: May 13, 2021                                  Respectfully submitted,


                                                     /s/ Derek P. Usman
                                                     Derek P. Usman
                                                     Florida Bar No. 0120303
                                                     Email: derek@usmanfirm.com

                                                     The Usman Law Firm, P.A.

                                                     20701 Bruce B Downs Blvd.

                                           Page 15 of 16
Case 8:21-cv-01174-VMC-CPT Document 1 Filed 05/13/21 Page 16 of 16 PageID 16




                                           Suite 207
                                           Tampa, FL 33647
                                           (813) 377-1197 telephone
                                           (312) 528-7684 facsimile

                                           Attorney for Plaintiff




                                 Page 16 of 16
